In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00140-CR



             JUAN LUIS OBESO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 276th District Court
                 Titus County, Texas
                Trial Court No. 18,022




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Juan Luis Obeso pled guilty to and was convicted of possession of a controlled substance.

Following Obeso’s election of jury-assessed punishment, he was sentenced, consistent with the

jury’s recommendation, to two years’ confinement in a state jail facility. Obeso has filed a single

brief, in which he raises an issues common to all of his appeals. 1 Obeso argues that the trial

court (1) erred in accepting his guilty plea in the absence of a written waiver of a jury trial on

guilt/innocence and (2) failed to properly admonish him that he was entitled to a jury trial on

guilt/innocence.

       We addressed these issues in detail in our opinion of this date on Obeso’s appeal in cause

number 06-13-00138-CR. For the reasons stated therein, we likewise conclude that harmful

error has not been shown in this case.

       We affirm the trial court’s judgment.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        March 13, 2014
Date Decided:          April 25, 2014

Do Not Publish




1
 In our cause numbers 06-13-00138-CR and 06-13-00139-CR, Obeso also appeals, on the same grounds, his
convictions for aggravated robbery and burglary of a habitation.

                                                  2